EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with WILLIAM MUNCK on 03/03/2022.

The application has been amended as follows: 
Claims 5-7 (Canceled)
Claims 12-14 (Canceled)

Reasons For Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the Response of 01/05/2022 claims 1-4, and 8-11 are amended, claims 5-7, 12-14 were withdrawn and are canceled in the Examiner’s Amendment set forth above, leaving claims 1-4, 8-11 pending of which claims 1 and 8 are recited in independent form. Claims 1, 8 incorporate allowable subject matter by way of the amendment. Amended/new claims 1, 8 contain limitations which distinguish the claims over the art made of record to overcome any previously held rejections. Claims 1, 8 incorporate allowable subject matter not taught by the art made of record, which is also not an obvious combination of teachings thereof. 

Claim 8 as presently set forth contain the distinguishing limitations “transmit, to a session management function (SMF), a protocol data unit (PDU) session establishment request message of a PDU session without requesting an always-on PDU session; receive, from the SMF, a PDU session establishment accept message with an Always-on PDU session indication information element (IE) set to "Always-on PDU session required", in case that the PDU session is determined to be established for ultra-reliable low latency communication (URLLC) based on local policy configuration in the SMF; and in response to the PDU session establishment accept message with the Always-on PDU session IE set to "Always-on PDU session required", establish the PDU session as an always- on PDU session for URLLC” the limitation is not fairly taught by 
With regards to the prior art made of record United States Patent Application Publication US-20200214054 to Qiao et al (hereinafter d1) and NPL document “Non-Access-Stratum (NAS) protocol for 5G Systems (5GS)” 3GPP TS 24.501 v16.1.6 14 June 2019 (hereinafter d2) and United States Patent Application Publication US-20210235517 to Won (hereinafter d3) which represent the closest art made of record. 
Regarding claims 1, 8, the disclosure of d1 relates to restricted service (e.g. for 5G or future communication system) for always- on PDU session (see D1, para. 0042). D1 discloses that the UE may send to an AMF a NAS message... [and] may request to establish an always-on PDU session for the PDU session ID by including a first always-on PDU session indication (e.g. always-on PDU session requested indication) in the PDU session establishment request message. (see d1 para. 0252). D1 discloses that a UE may send to an AMF a NAS message comprising at least one of: S-NSSAI(s), DNN, PDU Session ID, Request type, or N1 SM container (PDU session establishment request). The UE may initiate a UE requested PDU session establishment procedure by transmitting a PDU session establishment request message within the N1 SM container of the NAS message. The PDU session establishment request message may comprise at least one of: a PDU session ID, Requested PDU Session Type, or a Requested SSC mode, etc. In an example, the UE may request to establish an always-on PDU session for the PDU session ID by including a first always-on PDU session indication (e.g. always-on PDU session 
When d1 is given reasonable interpretation d1 fairly discloses that the UE sends a PDU session establishment request message while requesting an always-on PDU session. D1 discloses that a UE may request to establish an always-on PDU session for the PDU session ID 
With respect to d2, d2 discloses that upon receipt of a PDU SESSION ESTABLISHMENT REQUEST message, a PDU session ID, optionally an S-NSSAI associated with (if available in roaming scenarios) a mapped S-NSSAI, optionally a DNN, the request type, and optionally an old PDU session ID, the SMF checks whether connectivity with the requested DN can be established (see d2, § 6.4.1.2, p. 304). And further discloses that if the connectivity with the requested DN is accepted by the network, the SMF shall create a PDU SESSION ESTABLISHMENT ACCEPT message (see d2 § 6.4.1.3, p. 305). The teaching of d2 can be fairly construed as teaching a configuration in which SMF sends a PDU SESSION ESTABLISHMENT ACCEPT message in response to a PDU SESSION ESTABLISHMENT REQUEST message.  However, d2 does not fairly disclose a configuration to receive a PDU session establishment accept message with an Always-on PDU session indication IE set to "Always-on PDU session required" even though the PDU session establishment request message is transmitted without requesting an always-on 
With respect to d3, d3 discloses upon a determination that the requested PDU session shall be established as an always-on PDU session, causing transmission of a PDU session establishment accept message, the PDU session establishment accept message comprising an always-on PDU session indication IE, wherein the always-on PDU session indication IE is set to a value indicative of “Always-on PDU session required” (see d3 para. 0008, 0010). However, d3 does not fairly disclose a configuration to receive a PDU session establishment accept message with an Always-on PDU session indication IE set to "Always-on PDU session required" even though the PDU session establishment request message is transmitted without requesting an always-on PDU session, in case that it is determined by the SMF that the PDU session will be established for URLLC.
Therefore, neither d3, d2 nor D1 disclose whether the PDU session is for URLLC or is the criterion for the UE to receive a PDU session establishment accept message with an Always-on PDU session indication IE set to "Always-on PDU session required". Therefore, neither d2 nor D1 teach or suggest "transmitting, to a session management function (SMF), a protocol data unit (PD U) session establishment request message of a PDU session without requesting an always-on PDU session; receiving, from the SMF, a PDU session establishment accept message with an Always- on PDU session indication information element (IE) set to "Always-on PDU session required", in  the case that the PDU session is determined to be established for ultra-reliable low latency communication (URLLC) based on local policy configuration in the SMF' as recited in Claim 1. 

Therefore when incorporating all the limitations and considering all the limitations of each claim in combination (and not the limitation in isolation) none of the prior art, alone or in combination, teach all the features as claimed in independent claims 1, 8 as the remaining pending claims depend from claims 1, 8 and add further limitations, the prior art, alone or in combination fails to teach all the limitations and are not an obvious combination thereof, when incorporated with all the limitations of the independent claim. The prior art of record, alone or in combination does not disclose the limitations of claims, nor are the limitations obvious from any reasonable combination thereof when incorporating the limitations addressed above in combination with all the limitations of the claims. Therefore claims 1-4, 8-11 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210235517 A1 to WON discloses an instance in which the always-on PDU session indication IE is included in the PDU session establishment accept message, and the always-on PDU session indication IE is set to a value indicative of “Always-on PDU 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.